Citation Nr: 0918457	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service connected 
diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from November 1959 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was most recently before the Board in a November 
2007 remand for additional development. The development has 
been completed and the case is ready for appellate review. 


FINDING OF FACT

The preponderance of the medical evidence weighs against a 
finding that the Veteran's bilateral knee disability is due 
to his active military service, including parachute jumps, or 
as secondary to his service-connected diabetes.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a bilateral knee disability are not met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in January 2003, 
August 2004, November 2005, and December 2007. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part. These revisions 
are effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a December 2007 letter. Although this notification 
obligation was not met before initial RO decision in April 
2003, the Board finds this timing error non-prejudicial since 
his service connection claim is denied, rendering the content 
of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA treatment records, and private medical 
records are associated with the claims file. The Veteran was 
afforded multiple VA examinations for his claim. The RO has 
fulfilled its duty to assist.

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.


Analysis

The Veteran contends his bilateral knee disability manifested 
either during active service or as secondary to service 
connected diabetes mellitus. Because there is no competent 
medical evidence linking the Veteran's current bilateral knee 
disability to any incident of his active service or his 
service connected diabetes mellitus, the claim is denied.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service treatment records show sporadic treatment for knee 
pain in June 1972, August 1974, and August 1979. Treatment 
notes, dated June 1972, reflected that the Veteran injured 
his left knee during a softball game. In August 1979, the 
Veteran reported another left knee injury. However, the X-
rays returned unremarkable. In a September 1979 separation 
physical examination questionnaire, the Veteran reported 
having a "'[t]rick' or locked knee." Notwithstanding, upon 
clinical examination the examiner found the Veteran's knees 
to be normal, as reflected within the September 1979 
separation examination report. 

The Board also notes that the Veteran received a parachute 
badge. He contends that joint stress during landing from 
parachute jumps may have resulted in his present bilateral 
knee disability. 

Private medical records concerning diabetes treatment, dated 
May 1994, showed that the Veteran did not present orthopedic 
complaints. 

The Veteran underwent his a VA knee examination in January 
2003. He complained of bilateral knee pain that increased 
with movement. It began about 1999 or 2000. Upon physical 
examination, the physician noted moderate crepitation with 
movement and tenderness over the patella. X-rays revealed 
mild degenerative changes and patellar bone spurs of both 
knees. 

The Veteran was reexamined in March 2005. He again complained 
of knee pain with occasional flare-ups. The examiner reviewed 
the claims file and noted that the Veteran's service 
treatment records referenced complaints of knee pain. During 
physical examination, the physician found minimal soft tissue 
swelling and edema of both knees. He noted X-rays showed mild 
arthritis. The physician diagnosed mild degenerative 
arthritis of both knees. He opined that it was not related to 
active service since there was no history of injury or duty 
restriction due to knee pain. 

A November 2005 VA opinion by the physician conducting both 
the January 2003 and March 2005 VA examinations is of record. 
He reiterated his March 2005 statement that the Veteran's 
present bilateral knee disability is not related to his 
active service, including parachute jumps. He reviewed the 
claims file and noted that the Veteran did not have any 
injury directly related to his knee pain complaints during 
active service and X-rays shortly before separation from 
service did not reveal any abnormalities. He explained that 
degenerative changes were to be expected given that the 
Veteran's was separated from service over 25 years ago and 
his additional medical conditions.  

At the direction of the Board, the physician submitted 
another opinion, dated March 2009, to clarify his November 
2005 opinion. The physician again reviewed the claims file to 
include the prior examinations and the November 2005 medical 
opinion. He stated that after consideration of the record he 
did not believe that mild arthritis in both knees was related 
to or aggravated by military service, nor was it secondary to 
diabetes. He referenced the rationale listed in November 2005 
opinion to support his conclusions.  

The Board finds that the competent medical evidence does not 
show that the Veteran's bilateral knee disability is related 
to active service or secondary to service connected diabetes. 
The Veteran was advised of the need to submit medical 
evidence demonstrating his knee disability was related to 
service or secondary to a service connected disability by way 
of the January 2003 and December 2007 letters from the RO to 
him. He has failed to do so. A claimant has a responsibility 
to present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
Veteran was clearly advised in the letters of the need to 
submit medical evidence of a relationship between a current 
disorder and an injury, disease or event in service or a 
relationship between his knee disability and a service 
connected disability. While the Veteran is clearly of the 
opinion that his bilateral knee disability is related to 
service or secondary to service, as a layperson, the Veteran 
is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu, supra. Competent medical evidence 
is required. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 
Without competent medical evidence showing a relationship 
between the Veteran's bilateral knee disability and active 
service or a secondary relationship to a service connected 
disability, the claim is denied. 38 C.F.R. §§ 3.303; 3.307, 
3.310.  
 

ORDER

Service connection for a bilateral knee disability is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


